First of all, Sir, I should like on behalf of the 
delegation of Venezuela and on my own behalf to 
congratulate you on your well- deserved election 
as President for this session of the General 
Assembly.
In addition I should like to express our 
apprecia¬tion to Mr. Ismat Kittani for the 
effective manner in which he carried out his 
duties.
I should also like to congratulate Mr. Javier 
Perez de Cuellar on his election as the fifth 
Secretary- General. His credentials, his personal 
qualities and his search for solutions to complex 
problems all indicate that his course of action 
as head of the Secre¬tariat will be a wise one. 
We wish him every success in his major aspiration 
to reactivate the political role which it is 
within the competence of the Secretary- General 
to fulfil.
At the same time it is our duty to transmit to 
Mr. Kurt Waldheim our appreciation for the 
com¬mendable work he did during the 10 years he 
held the post in promoting the United Nations as 
an absolutely essential institution which we need 
to maintain, develop and strengthen.
The report of the Secretary-General oh the work 
of the Organization raises questions of great 
importance and dramatic urgency for Member 
Staffs. Venezuela wishes to praise the frankness 
and direct style reflected in the report and at 
the same time to confirm our absolute adherence 
6o the Charter and our hope that the political 
will of nations will be expressed without 
reticence in favour of collective action for 
peace and security, as stated in that document.
If, as the Secretary-General states in the 
report, we are "perilously near to a new 
international anarchy", that is largely due to 
the constitutional role of the international 
organizations, which has led and leads to 
conflicts between national aims and the goals of 
the Organization, as is pointed out in the report.
Resort to confrontation, violence and war in the 
pursuit of national interests has not 
infrequently been encouraged by the historical 
practices of powerful States and the growing 
scepticism regarding the results of measures 
taken by multilateral organizations whose actions 
towards peace are halted by the very States which 
enjoy privileges within the United Nations.
We believe that the tragic conflict In the South 
Atlantic would not have led to such bloodshed if 
there had been multilateral action towards peace 
and timely attention to the just claims of 
peoples which had suffered from the unpunished 
aggression of the empires that were all-powerful 
in an international order which no longer exists 
today.
The States with the greatest relative power in a 
world living in conditions of a balance of fear 
and the constant risk of a nuclear war can hardly 
expect to consolidate their privileges by 
considering overall relations among peoples in 
terms of their own specific interests. These 
privileges in many cases were acquired at the 
expense of the dignity and the resources of the 
weaker people. As long as justice and respect for 
the nations which represent two thirds of all 
mankind are not reflected in resolute action by 
United Nations organs constant disappointment 
will merely foster a phase of absolute cynicism 
in international relations,.
The consequences of colonialism and 
neo-colonialism have been devastating for peace. 
Venezuela maintains that the continent of Latin 
America should be a reserve of peace. We share 
the feeling of all the fraternal people of our 
hemisphere that the elimination of the colonial 
strongholds which still exist in our hemisphere 
brooks no delay. There is no valid argument for 
any European nation to retain territories, 
authority or troops in America.
In order "to reinforce the protective and 
pre-emptive ring of collective security", as the 
Secretary- General urges in his report, we, the 
Member States without hegemonistic ambitions, 
would like the United Nations machinery to be 
respected and imposed upon ail States equally, 
for disappointment regarding he effectiveness of 
the Organization and the lack of hope of any 
future improvement are caused by the belief that 
the powerful accept mechanisms and deci¬sions 
only when it suits them, and that when it does 
not they create obstacles to them or ignore them.
Serious consideration of practical ways for the 
United Nations to develop its capabilities and to 
be used as a positive institution in the 
promotion of the free and peaceful progress of 
mankind in our time forms part of the 
Secretary-General's plan of action. Venezuela 
considers that his report contains coura¬geous 
ideas and is prepared to respond constructively 
within the possibilities open to it.
My country wishes to point out that the ability 
to use properly the means available today to the 
Organization to tackle the grave problems which 
mankind faces depends decisively on the States 
which have the privilege of being permanent 
members of the Security Council.
We are convinced that the Assembly will adopt 
sensible and just resolutions on the Malvinas, 
the Middle East, apart/ten/ and Namibia, 
ratifying and strengthening previous resolutions 
on those delicate subjects, to mention only some 
of the more striking matters referred to in the 
Secretary-General's report.
If hope and confidence in the United Nations are 
to be restored, ways must be found to make those 
resolutions effective, with the full support of 
the international community, ways which will make 
it possible to overcome the obstacles which 
selfishness and injustice are undoubtedly raising 
in order to prejudice the harmonious coexistence 
of peoples.
The statement made by the President of Venezuela, 
Mr. Herrera Campins, at the thirty-sixth session 
of the General Assembly had as its motto "Faith 
in the United Nations and hope for peace. At 
that time he affirmed that "This is an 
Organization of peace-loving countries'. In that 
spirit it was created, and in that spirit it 
should continue. That is the spirit that imbues 
Venezuela's foreign policy in all situa¬tions."
Venezuela is attending this most important yearly 
exercise of the United Nations at a time when the 
Organization's reputation and effectiveness have 
been shattered. International crises succeed one 
another and continue. One of the problems which 
causes most concern is the situation in the 
Middle East, which has been exacerbated by recent 
events in Lebanon. We are following closely the 
tragic events there, realizing that we live in a 
world in which important and far- reaching events 
cannot be viewed as isolated facts. Violence in 
all its forms is rampant in the region. What has 
happened in Lebanon has shown the extreme cruelty 
to which some will resort
Mass crimes have become a new practice in the 
face of which the international community has 
found itself unable to act. Today the world is 
the victim of an evil game which threatens to 
bring it to catastrophe and chaos, in the absence 
of effective machinery to enable all States to 
live together harmoniously.
Venezuela considers that at this session, more 
than any other, because no other session has been 
held in the shadow of such painful and complex 
circum¬stances, the General Assembly must make an 
effective contribution and find a valid solution 
which will put an end to war and map out as soon 
as possible the road leading to peace. The 
escalation of acts of retaliation seems to be 
uncontrollable, encouraging and increasing the 
use of violence.
As Mr. Herrera Campins said in his speech at the 
thirty-sixth session with regard to the Middle 
East, "peace cannot be achieved nor kept until 
there is a global solution to the conflict 
accepted by all the parties involved and until 
the legitimate rights of both the Palestinian and 
Israeli peoples to live in peace and freedom are 
recognized" [%?/<?., para. PR].
In its international conduct, Venezuela has 
consistently followed a policy of decolonization. 
This attitude is demonstrated by its constant 
support for the innumerable resolutions that have 
been submitted on the subject. Puerto Rico has 
been a special concern of Venezuelans ever since 
the beginning of the struggle for the 
emancipation of Latin America led by our 
Liberator Simon Bolivar. Venezuelans share, with 
a deep-rooted feeling, his ideal that Puerto Rico 
should be a member of the Latin American family. 
We recog¬nize the existence of democratic 
freedoms in that sister island, and we expect 
that its sovereign future will be an expression 
of its people's legitimate right to 
self-determination.
The Government of Venezuela recently took a step 
of great significance in the Held of 
decolonization when it recognized the Democratic 
Arab Sahraoui Republic as a sovereign and 
independent State, one closely linked to Hispanic 
culture.
Venezuela has formally applied for full 
member¬ship in the movement of non-aligned 
countries. Venezuela shares the fundamental 
principles and objectives which brought that 
movement into being and recognizes it as a forum 
in which the majority of the countries of the 
world are represented, thus constituting a force 
to promote peaceful coexistence, economic and 
social development and the political independence 
of its member States.
The twelfth special session of the General 
As¬sembly, which was held at United Nations 
Head¬quarters this year, ended in virtual failure 
because of the Assembly's inability to adopt the 
comprehensive programme for disarmament. The 
results of the special session should serve as a 
lesson for States, particularly nuclear-weapon 
States, which bear the greatest responsibility in 
this field, and they must redouble their efforts 
in the cause of disarmament and see to it that 
those efforts are reflected in concrete action in 
the Committee concerned.
Venezuela is persevering in its policy of 
co¬operation with the countries of Central 
America and the Caribbean. Accordingly, the 
programmes derived from the San Jose Agreement 
remain fully in force. Our commitment to the 
institutionalization of freedom and democracy in 
the area has been maintained without interruption 
and with absolute clarity, as has our rejection 
of interference by bloc politics.
We support the effort of the Government of El 
Salvador, which bore fruit with the exemplary 
civic testimony of the elections held on 28 
March. The people of El Salvador went to the 
ballot boxes in numbers unprecedented in their 
history, bearing witness to their desire for 
peace and their repudiation of violence. 
Venezuela welcomes the happy out¬come of the 
democratic process in Honduras and expresses its 
hope that complete normalization will soon become 
a reality in Guatemala and in Panama.
We reaffirm our unswerving determination to 
co¬operate in the strengthening of peace, 
freedom, justice and a pluralist democracy in an 
area in turmoil where nothing that happens is 
alien to us. In this respect, the President of 
Venezuela, the only head of State invited to 
attend the celebrations marking the third 
anniversary of the Nicaraguan revolution, 
recalled on that occasion the international 
commit¬ment to respect pluralism that the leaders 
of that country had entered into.
The efforts of Venezuela and Mexico with regard 
to the tension between Honduras and Nicaragua are 
being made in the context of a striving for 
peace, freedom and democracy within Latin 
American channels without recourse to foreign 
action.
Venezuela, like many other developing coun¬tries, 
views with profound concern the persistent 
deterioration and swift decay of the 
international economic situation. Nobody is 
unaware of the extreme gravity of those 
developments and their inevitable social and 
political consequences, which are the most 
serious threats to stability, progress and peace 
in the world. It is noteworthy that the most 
recent analyses of the world economy by 
international organizations shows such agreement. 
From a broader and universal perspective, the 
United Nations itself in the 1981¬1982 economic 
survey, when referring to the wide¬spread 
stand-still in the world economic expansion, 
stated that this "slow-down affected all major 
regions and groups of countries, independent of 
their level of development or economic structure. 
The decel¬eration was particularly intense in the 
developing countries".'
Taking a similar view, the report by the UNCTAD 
secretariat categorically affirms that "the 
developing world is facing the gravest economic 
crisis since the Great Depression," and that 
"this is the product of the malfunctioning of the 
economies of developed market-economy countries, 
and has been intensified by the growing disarray 
in the trade and financing systems".
For their part, organizations and specialized 
agencies such as GATT and IMF confirm those 
evalua¬tions. The symptoms of this situation can 
be summarized by the following indicators: low 
growth rates in production, the collapse of 
prices for commodities, the contraction of 
international trade, the revival of protectionism 
and counter trade practices, monetary and 
exchange instability, extensive and sudden 
fluctua¬tions in the balances of payments, 
extraordinarily high levels of indebtedness and 
soaring debt- servicing costs, a pull-back in 
productive investments and a flare-up of 
financial speculation, alarming and rising 
unemployment rates, lowering of expenditures for 
social purposes, growing military costs and an 
acceleration of the arms race by the great Powers.
The situation I have just described is the result 
of contradictory and mistaken economic policies, 
as well as of the disorganization and 
malfunctioning of the world economy in its three 
basic aspects, commercial, financial and 
monetary. The increasingly blatant absence of 
rules and growing arbitrariness make forecasting 
impossible and thus sustain widespread unrest.
Thus, we see how the developed countries, instead 
of strongly encouraging the development of 
exports by the developing countries by just 
remunera¬tion for their commodities, which in the 
long run would have led to a healthy expansion of 
interna¬tional trade for the benefit of all, have 
preferred to finance the imports of the third 
world on scandalously exorbitant terms. The 
effects of those actions are striking: after a 
phase of expansion of international trade, which 
was artificially and pathologically sustained, in 
large measure, by the rising indebtedness of the 
third world, the burden of the corresponding 
financial charges is now being turned against the 
industrialized countries themselves as a result 
of the drastic curtailment of the import capacity 
of the developing countries, which virtually 
eliminates them as factors promoting 
international trade.
The total debt of the developing countries will 
be far in excess of the incredible amount of$6P0 
billion by the end of 1982. This debt imposes 
intolerable burdens on the foreign exchange 
earnings of the developing countries and makes 
them increasingly insolvent. In Latin America 
alone the debt will amount to $280 billion by the 
end of this year. The amortiza¬tion of this debt 
represents the equivalent of 56 per cent of Latin 
American exports. This situation, which in the 
context of traditional conditions is now to be 
reinforced for strategic purposes, could have 
grave political and social consequences.
The situation I have described is an 
unpre¬cedented challenge to the international 
financial system. The developing countries will 
have to make constant efforts to revitalize their 
economies, increase their productivity and 
improve their efficiency in the management of 
financial resources. All this will have to be 
done in a way that will be socially and 
politically bearable.
The developed world must accept its 
responsi¬bilities, not only for the sake of the 
principle of justice, but also in its own 
interest. Financially, it will be necessary to 
preserve the capacity of international 
organizations which supply funds on preferential 
terms. This implies the need to review 
contributions to IMF, the World Bank, the 
Inter-American Develop¬ment Bank and similar 
institutions so that their resources bear some 
relation to the size of existing problems. There 
is one fact which cannot be ques-tioned: the 
economies of the industrialized countries cannot 
be sustained without the support of strong 
development in the third world.
The time for major decisions is drawing near and 
we cannot afford to let slip any opportunity to 
have our voice heard. We, the developing 
countries, must reaffirm by our presence and 
active participation the importance of forums 
such as UNCTAD and must be attentive to what 
might happen at the next GATT ministerial meeting.
We have been fighting for a complete 
restruc¬turing of the international economy, and 
we have denounced the policy of making the 
developing coun¬tries bear the brunt of that 
readjustment. All this has brought the world 
economy to the critical situation in which it 
finds itself today. It would be senseless to 
expect that the steps the situation calls for 
will be taken overnight, just as it has been 
senseless to postpone the essential dialogue. An 
atmosphere of mutual trust must be established to 
contribute to the charting of a new course for 
the world economy. This is a pre-condition of the 
lessening of international tension and the 
building of a more rational and more humane 
world, in which harmony, justice and peace will 
prevail.
The developing countries promoted the idea of 
global negotiations and the international 
community endorsed it when resolution 34/138 was 
adopted by the Assembly in 1979, but so far the 
momentum needed to make them a reality has been 
lacking. Despite all the efforts made—not only by 
the Group of 77 but by practically the entire 
international com¬munity—hesitation, mainly on 
the part of the United States, has prevented the 
launching of global negotia¬tions although these 
were approved at Cancun with the agreement of the 
head of State of that important country, without 
which the negotiations would lose their true 
scope and meaning.
In these circumstances, we, the developing 
coun¬tries, have been thinking about the need to 
be less vulnerable to the dealings of the 
countries of the North and, in any case, to 
stimulate effective co¬operation among ourselves 
as a consequence of our solidarity.
Barely a month ago the Intergovernmental 
Follow-up and Co-ordination Committee, a key 
organ which was established in 1981 in the 
Caracas Pro¬gramme of Action,3 held its first 
meeting in Manila. The results of the meetings of 
experts were reviewed there, and on that basis 
important recommendations were made, to be 
submitted shortly to the ministerial meeting of 
the Group of 77. Without any doubt, it can be 
concluded that the Caracas Programme of Action is 
functioning. It is complementary to efforts which 
might be made in North-South negotiations and a 
contribution to the establishment of the new 
international economic order.
In the last quarter century Venezuela has 
succeeded in consolidating a genuine democracy 
solidly rooted in the conduct and beliefs of the 
Venezuelan people, a democracy which endeavours 
increasingly to play its part within a philosophy 
of social justice and respect for the freedom and 
dignity of all citizens. The promotion and 
effective defence of and respect for human rights 
have been important tenets in the foreign policy 
of Venezuela. These form the basis of our support 
for people that are struggling to gain, maintain 
or recover their right to freedom, as a 
contribution to the solution of present conflicts 
which affect and bar the progress of mankind in 
its quest for peace and well-being for all.
It is of the utmost importance for Venezuela to 
seek a peaceful and practical solution to the 
terri¬torial controversy with the Co-operative 
Republic of Guyana.
Venezuela is a country in which the mixture of 
the indigenous peoples of America with the 
Spanish conquistadors and African groups has 
created a population which rejects all forms of 
racial discrimi¬nation and in which political, 
social and economic democracy is practised, thus 
setting an example of coexistence and pluralism.
It is fitting to recall that Venezuela in its 172 
years of independent life has never had a single 
war, not even an armed encounter, with any of its 
neighbours. This is an assertion which few 
countries in the world could make, and it is a 
source of satisfac¬tion and pride for 
Venezuelans. The land borders of Venezuela with 
Colombia and Brazil were established by peaceful 
means. The maritime borders with four countries 
have already been set by common agreement, and 
Venezuela is at all times opento negotiations 
with its neighbours to solve all matters of 
common interest.
For 16 years now Venezuela has been tirelessly 
repeating its invitation to Guyana to negotiate, 
to seek mutually acceptable solutions to the 
dispute. The cause of the dispute is the 
mutilation of our territory by the British 
Empire. During the last century, starting from 
the Esequibo River, which was the boundary with 
the sector of Guyana which they had taken away 
from Holland, the British advanced from year to 
year, almost day after day, over the territory of 
defenceless Venezuela, making a mockery of its 
protests, until this culminated in an 
unprecedented legal farce, in which a so-called 
Arbitration Tribunal, with no Venezuelan judge or 
lawyer, imposed a totally arbitrary demarcation 
line. It did not even take the trouble to give 
any kind of justification, reason or explanation, 
however spurious or unprecedented, of what was 
from every point of view an unbridled plundering.
The history of this humiliating mutilation cannot 
be forgotten by Venezuelans. Our entire tradition 
and all our instincts move us to desire to 
maintain and develop with the Guyanese people the 
closest relations of friendship, co-operation and 
solidarity. In truth, like ourselves, they were 
the victims of British impe¬rialism and, like 
ourselves, they are a people which is trying to 
achieve development. For this very reason v": 
have insisted tirelessly on holding real and 
sincere negotiations, inspired by justice and 
equity, which will lead us to overcome this 
problem that we have inherited, in a satisfactory 
and practical way.
The obligation for Venezuela and Guyana to 
negotiate their differences is not only a moral 
imper¬ative, not only a duty under international 
law, but, in this specific case, a commitment 
freely entered into in the Agreement signed at 
Geneva on 17 February 1966/ In fact, although the 
Venezuelan territorial claim naturally preceded 
the independence of Guyana, Venezuela, faithful 
to its tradition and to its principles, was most 
careful to do nothing which would in any way be 
used as a pretext to thwart or delay 
decolo¬nization for its neighbouring people. 
Shortly before the proclamation of indepen¬dence, 
Venezuela and the United Kingdom, with the full 
participation of the Government of what was then 
British Guiana, negotiated and signed the Geneva 
Agreement, designed to seek satisfactory 
solutions for the practical settlement of the 
dispute. This international instrument is the 
legal and political framework for the pursuit of 
solutions to the dispute and Venezuela has 
adhered to it in all its actions. A is 
regrettable that thus far the Government of 
Guyana has failed to comply with its obligation 
to negotiate seriously and sincerely. 
Nevertheless, Venezuela has insisted that, within 
the peaceful procedures provided in the Geneva 
Agreement, the injustices of the past should be 
corrected, and thus lay more solid founda¬tions 
for a fruitful and lasting co-operation between 
the peoples of Venezuela and of Guyana.
Guyanese spokesmen have for years been carrying 
out a systematic campaign to incite feelings of 
sympathy, by presenting their country as a small 
and poor nation whose territory is the object of 
the covetousness of a rich and powerful 
neighbour, and trying to create an image of 
Venezuela as an aggressor country, indifferent to 
the laws, to justice, and to the solidarity that 
should exist between countries which are 
struggling to develop. This kind of assertion, 
repeated relentlessly, tends to produce 
prejudices among those who have not had an 
opportunity to know and analyse the facts. For 
almost two decades international forums have been 
hearing Guyanese assertions about an imminent 
aggression, and yet it is an obvious fact that 
there has been no aggression.
We have explained the conduct of Venezuela from 
its birth to independent life and regarding the 
dispute that we are dealing with. There is not 
the slightest basis for asserting that the 
Venezuelan terri¬torial claim is prompted by 
coveting of present or potential riches which the 
people of Guyana could have used to achieve 
prosperity and development. Before the 
independence of Guyana, British companies were 
exploring for and exploiting oil on a large scale 
both in Venezuela and in Trinidad. British 
companies went mining gold in Venezuela and 
bauxite in Demerara. It will be easily understood 
that the British, before liberating their colony, 
had thoroughly eval¬uated the potential oil and 
valuable minerals of the lands that they 
controlled. Although prospecting has continued 
since the date of independence, no exploitable 
mineral resource has been found on the territory 
which Venezuela claims.
The truth is crystal clear: Venezuela's claim is 
based neither on territorial ambition nor on 
covetous- ness of the wealth of others. Had it 
been so based, our claim could never have 
received, as it has, the unanimous support of 
Venezuelans of the most varied political 
tendencies under all democratic Governments, 
which, during the last five presidential terms, 
within a system of complete freedom of 
expression, have defended the rights of our 
country. That is because this unanimity of the 
Venezuelan people has its origin in a very deep 
wound. For this reason, we fail to under¬stand 
those who, representing the Guyanese people, take 
the stand as heirs to the fruits of British 
colonial imperialism and defenders of its 
unjustifiable abuses.
After repeated rejections of our formal 
invita¬tions to the Government of Guyana to begin 
negotia¬tions which will provide a satisfactory 
and practical solution, Venezuela will submit to 
the Secretary- General 3ts decision to indicate a 
means to settle the dispute; thus our conduct 
will be in accord with the letter and the spirit 
of the international treaty signed between the 
parties, known as the Geneva Agreement, with a 
view to finding a solution to the dispute by 
peaceful means.
Venezuela would like Guyana to participate as the 
continent moves towards integration. Venezuela 
wishes to have a positive relationship with its 
neigh¬bour. We feel certain that the people of 
Guyana share that desire. We greet all Guyanese, 
convinced as we are that an appropriate solution 
to the differ¬ences we have inherited from 
colonialism will spur us on our way to 
convergence toward progress and development. 
Venezuela wishes above all to win the battle for 
peace and brotherhood with Guyana, because we are 
neighbours and because in large measure we are 
born of the same American history.
On 24 July 1983 it will be two centuries since 
the birth of the Father of our Venezuelan nation, 
Simon Bolivar, one of the great liberators of 
America. The United Nations, with appropriate 
solemnity, commemorated in 1976 the one hundred 
and fiftieth anniversary of the convening by the 
Liberator Bolivar of the Amphictyonic Congress in 
Panama and in 1980 the one hundred and fiftieth 
anniversary of his death. My country wishes to 
express its gratitude in advance for the tribute 
which will be paid to the Liberator in this 
political forum of the nations of the world on 
the occasion of the bicentenary of his birth.
His prophetic thinking on the need for a 
uni¬versal organization in which matters 
regarding the peaceful coexistence of nations 
could be dealt with has a particular significance 
and pertinence today. Bolivar's bicentenary 
brings all Latin America together in harmony on 
the international scene. It demands that we make 
a constructive effort to make the new hemispheric 
dialogue a shining success. It leads us to 
strengthen our ties with all peoples, especially 
those who have faced historical and political 
challenges similar to those faced by us.
Venezuela reaffirms its absolute loyalty to the 
ideals of Bolivar and commits itself to pursue a 
positive policy in all its actions as regards 
both our hemisphere and the world as a whole.
